Citation Nr: 1645256	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  15-11 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for bilateral lower extremity radiculopathy.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a left hip disability.

6.  Whether new and material evidence has been received to reopen a claim of service connection for a right hip disability.

7.  Entitlement to a rating in excess of 20 percent for right shoulder rotator cuff tear, labral tear, glenohumeral joint instability, arthritis, and acromioclavicular separation with bicipital tendonitis (a right shoulder disability).
8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2003 to March 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, granted a 20 percent rating for right shoulder disability, declined to reopen claims of service connection for PTSD and left shoulder, left hip, and right hip disabilities, and denied claims of service connection for a back disability and lower extremity radiculopathy, and seeking TDIU.  The matters of service connection for PTSD and a low back disability were previously before the Board in March 2016, when the claim for PTSD was reopened (based on receipt of new and material evidence) and those matters remanded for a Board hearing requested by the Veteran's attorney.  (At that time, the Board noted that the Veteran had not initiated a request to reopen a previously denied claim for non-PTSD psychiatric disability.)  A hearing on all matters at issue was scheduled for September 2016.  In September 2016 written correspondence, the Veteran's attorney withdrew the hearing request.  

[Although the RO implicitly reopened claims of service connection for left shoulder and bilateral hip knee disabilities by addressing them on the merits in a November 2015 statement of the case (SOC) and December 2015 supplemental SOC (SSOC), the question of whether new and material evidence has been received to reopen the claims must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd, 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id. at 1383.  The issues are characterized accordingly.]

Evidence received during the pendency of this claim, to include a September 2016 private examination and VA treatment records noting additional psychiatric diagnoses, have raised the issue of reopening a previously denied claim of service connection for psychiatric disability other than PTSD (which was previously denied as a separate claim and is the only psychiatric claim to have been reopened at this time).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

VA previously obtained records associated with the Veteran's (then) unsuccessful application for Social Security Administration (SSA) disability benefits.  In September 2016, VA received a copy of a favorable May 2016 SSA determination.  Records associated with that determination have not yet been sought/obtained for the record.  Medical records considered in connection with an SSA determination are constructively of record and must be secured.  Therefore, as a preliminary matter development for such records is necessary.

Additionally, as the Veteran appears to receiving ongoing treatment for the disabilities at issue, and records of such treatment are clearly pertinent (and may be critical) evidence in claims for increase and seeking service-connection and to reopen claims of service connection (and VA records are constructively of record), updated treatment records must be obtained.

PTSD

Substantial development is required prior to Board consideration of this matter.

First, the Veteran asserts that he had PTSD diagnosed during service and that he received treatment for psychiatric disability on a daily-to-weekly basis.  (See, e.g., August 2009 VA treatment record.)  The current record does not reflect treatment of such frequency, suggesting that it may be incomplete.  Remand is required for exhaustive development to obtain the Veteran's complete STRs, i.e., any currently outstanding.

Second, the Veteran has submitted several "buddy statements" purporting to corroborate his claimed stressors and their effect on his functioning.  Statements submitted in August 2009 are allegedly from fellow service members and appear to be typed by/printed from the same machine.  The spelling of the name signed by one of the service members on the buddy statement differs from the spelling provided later in the record.  An internet search based on details provided by the Veteran suggests that the name was misspelled on the buddy statement.  The Veteran provided a number of other "buddy statements" in April 2015.  They also appear to all have been typed/printed from the same machine; none are signed.  The Board notes that the Veteran has a documented history of submitting falsified documents.  (See, e.g., November 2006 STR, noting submission of a forged medical record.)  On remand, the AOJ should verify that all of the lay statements in the record were provided by the named individuals.

Third, the Veteran has alleged that he engaged in direct combat with the enemy, that he was awarded two Bronze Service Stars as a direct result of such engagement, and that he was the only person in his unit to be so recognized.  (See May 2014 PTSD stressor statement, page 6).  He provided a DD Form 215 in support of his contention.  On remand, the AOJ should verify the circumstances under which the Bronze Stars were awarded and determine whether the Veteran engaged in combat.

Fourth, the Veteran has alleged a number of stressor events that have not been corroborated.  (At least some were previously not researched by Joint Services Record Research Center (JSRRC) due to incorrect unit information provided.)  The Veteran has provided date ranges and the stressors are clearly of a verifiable nature.  On remand, the AOJ should verify the unit to which the Veteran was assigned during his service in Iraq (reported most recently as "3rd Infantry Division, 2n Batt., 3rd Aviation Regiment) and attempt to verify the claimed stressors, to include: 

(1) In February 2005, on his first day in Iraq, he took on enemy fire while flying into Camp Anaconda from Kuwait.  After he landed, the camp was hit by mortars and he sought shelter in a bunker.  (2) In February 2005, while assigned to escort Iraqi nationals onto base, he saw two men he had previously escorted blow themselves up in a suicide bombing.  (3) In June 2005, while on perimeter security duty at Charley Tower 15 in Camp Taji, two armed men approached on a dirt bike.  They were killed by other soldiers and marines, which triggered an IED.  The Veteran witnessed the explosion.  (4) In mid-summer 2005, the Camp was hit by mortar fire.  The bunkers were full, and he was unable to seek shelter.  A mortar exploded in the air 50 feet above him.  He was peppered with shrapnel, resulting in cuts, but was denied medical treatment.  (5) In August 2005, while on perimeter detail at Charley Tower 15 at approximately 3 in the morning, he was fired on by a sniper.  He was denied permission to return fire.  He contacted nearby Apache crews himself, and air support destroyed the snipers.  He was dragged before his Commander for a reprimand, but was instead commended for his actions.  (6) In August 2005, he was on a detail to escort Iraqi nationals onto base.  One he recognized waved for him to approach.  As he did so, the man detonated an explosive.  The Veteran witnessed the suicide bombing and was closed enough to be peppered with debris.  (7) During the last half of 2005, he served as a door gunner on a Blackhawk helicopter.  They took fire on every mission.  In October, his helicopter was hit.  (8) A friend shot himself while they were deployed to Iraq; the Veteran saw the body.  (9) He killed others on several occasions.  Once, on orders, he shot and killed someone firing on others.  In August or September 2005, he accidentally killed two civilians.  (10) Throughout his deployment, there were daily mortar attacks and suicide bombings at least monthly.  He witnessed other people shot or hit by mortars and killed.  (11) He was exposed to mustard gas at Camp Taji, resulting in injury sufficient to warrant application for a Purple Heart, although such application was prohibited due to a "gag order".  

Finally, the medical evidence of record is in conflict as to the nature of the Veteran's psychiatric disability.  (See, e.g., STRs and personnel records (noting discharge due to personality disorder; July 2015 VA treatment record (noting diagnoses of PTSD and bipolar disorder); August 2007 VA (fee-basis) examination (noting diagnosis of PTSD and anxiety disorder); December 2013 letter from treating VA psychologist; November 2011 and September 2014 VA examinations (noting diagnosis of personality disorder); and September 2016 private examination (noting diagnosis of PTSD, with secondary anxiety and depressive disorders.)  On remand, a new exam to resolve the conflicting diagnostic evidence of record in light of the additional development discussed above is necessary.

Back

On May 2015 private examination, the Veteran asserted that during his deployment to Iraq in 2005, he fell from a helicopter, sustaining a concussion, his service-connected right shoulder injury, and a broken back.  (The Board notes that his STRs indicate he reported his right shoulder injury occurred in May 2004 and was of unknown etiology.)  He stated that he was treated in the field to the extent possible, and then transferred to Germany for 8 months.  He has separately identified the specific injury as involving the T12-L1 vertebrae, and states that treatment at the time included sternum rubs and treatment by a flight surgeon.  (See May 2014 PTSD stressor statement, page 5).  The record before the Board does not reflect treatment for a broken back or service in Germany.  Remand to secure such records (if available) is required.
In addition, on September 2014 VA examination, the examiner provided a negative nexus opinion, in which another etiology was identified.  However, the examiner did not address the Veteran's contention that his back was broken during service, or indications in his STRs that he complained of chronic back pain during service.  (See, e.g., June 2006 STR with diagnosis of back sprain.)  Consequently, a new examination is required.  

Bilateral Lower Extremity Radiculopathy

Service connection for bilateral lower extremity radiculopathy is claimed, in part at least, as secondary to a low back disability (which is a subject of the remand below).  Hence, this issue is inextricably intertwined with the low back claim, and consideration must be deferred at this time.

Right Shoulder Disability

On May 2015 private examination, the examiner opined that the Veteran was unable to use his arm "in any meaningful way."  (The Board notes that references to the left shoulder in that examination appear to be in error, as other portions of the opinion and the clinical evidence discussed therein refers to the right shoulder.)  This finding is in conflict with the medical evidence of record, which notes disability manifested by ongoing pain, with some limitations with abduction, but not disability rising to the level of loss of use of that extremity.  On remand, a new examination is required; the examiner will have the opportunity to address the severity of the right shoulder disability in light of the recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016).

New and Material Evidence - Left Shoulder, Bilateral Hips

As noted above, the record is incomplete with respect to SSA records.  Consequently, consideration of these matters is premature at this time and is deferred pending the development discussed above.


TDIU

The matter of entitlement to TDIU is inextricably intertwined with the claims remanded by the Board herein; consideration of that matter must be deferred at this time.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record from SSA complete copies of their decision awarding the Veteran disability benefits and the record upon which the award was based.  If such records are unavailable, the reason for their unavailability must be explained.

2.  The AOJ should secure for the record all records of VA evaluations and treatment the Veteran has received for the disabilities at issue (that are not already associated with the claims file.)  The AOJ should also ask him to provide releases for VA to obtain records of any pertinent private treatment.  The AOJ should secure complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

3.  The AOJ should arrange for exhaustive development to obtain any STRs pertaining to any mental health treatment involving the Veteran, to specifically include records of treatment 2-3 days per week during service, increasing to daily in the months prior to separation, as well as any records of treatment for a broken back in 2005.  The AOJ should also arrange for exhaustive development to obtain any outstanding personnel records, specifically those reflecting service in Germany following a back injury.  All facilities where such records may be stored should be searched.  If any such records have been lost or destroyed (or did not exist), it should be so certified.  The scope of the search must be noted in the record.

4.  The AOJ should also verify that the buddy statements submitted on the Veteran's behalf were provided by the named individuals.  If any "buddy" statement cannot be so verified, it should be so certified for the record, and the scope of the attempt noted in the record.

5.  The AOJ should also arrange for exhaustive development to verify the Veteran's alleged stressor events, to include: engaging in combat with the enemy (to include shooting attackers on orders and being awarded Bronze Stars for combat actions); taking on fire and mortar attacks at Camp Anaconda in February 2005; witnessing suicide bombings by men he was assigned to escort in February 2005 (and on a monthly basis throughout deployment); witnessing a June 2005 attack on Charley Tower 15, while on perimeter security duty there, in which an IED carried by two armed men on a dirt bike exploded; a mid-summer 2005 mortar attack where the bunkers were full and the Veteran was wounded by shrapnel from an exploding shell; an early morning August 2005 sniper attack on Charley Tower 15 during which the Veteran was ordered not to return fire, resulting in commendation from the Commander for the Veteran's initiative in ordering air support; an August 2005 suicide bombing by an Iraqi national he knew, who tried to entice him to come closer prior to the blast; serving as a door gunner on a Blackhawk helicopter in the second half of 2005 (taking frequent fire, with the helicopter hit in October 2005); a suicide of a friend while in Iraq; accidentally killing two civilians in August-September 2005; witnessing numerous injured and dead bodies from frequent sniper and mortar attacks; injury resulting from exposure to mustard gas at Camp Taji.

Where the information of record is insufficient to corroborate any stressor, the Veteran should be notified of the specific information that is needed [to allow for verification] with respect to each such stressor and afforded opportunity to respond.  Any finding that verification is not possible (records could not be located) should specify what exactly cannot be located or verified. 

The AOJ should thereafter make formal findings for the record regarding each of the Veteran's alleged stressor events noted above, indicating whether or not it is verified.  If any development sought in this matter cannot be completed, the reason why completion is not possible must be explained, and the scope of the attempt must be described. 

6.  After the above development is complete, the AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to ascertain the nature and likely etiology of his psychiatric disability/ies.  The Veteran's entire record (to include this remand and the AOJ's formal findings of what (if any) stressor event(s) is/are corroborated) must be reviewed by the examiner in connection with the examination.  Following examination and interview of the Veteran and review of the pertinent medical history, the examiner should offer opinions that respond to the following:

Please identify (by medical diagnosis) each acquired psychiatric disability found.  Specifically, does the Veteran have a diagnosis of PTSD based on a fear of hostile action/terrorist activity or any of the identified stressor events?  If PTSD is not diagnosed, indicate clearly what criteria for such diagnosis are found lacking.  In so doing, please reconcile the current findings with the diagnoses of PTSD, anxiety disorder, depressive disorder, bipolar disorder II and personality disorder found in his VA treatment records/on prior examinations/in lay testimony.

The examiner must explain the rationale for all opinions in detail.

7.  The AOJ should also arrange for the Veteran to be examined by an orthopedic spine surgeon to determine the nature and likely etiology of his low back disability.  Based on review of the record (to include the Veteran's lay statements and any additional records obtained pursuant to the development ordered above) and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each low back disability entity found, to specifically include consideration of prior T12-L1 fracture. 

(b)  Please identify the likely etiology for each low back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred in or aggravated by the Veteran's active service, or was caused or aggravated by his service-connected disabilities? 

The examiner is specifically requested to comment on, and resolve on the apparent conflict in the lay and medical record, to include lay statements regarding the alleged fracture in service, the September 2014 VA examination, and the May 2015 private examination.  The examiner should comment on any credibility issues raised by the record and cite to the factual evidence of record that supports a finding of the presence or absence of the disabilities at issue.

The examiner must explain the rationale for all opinions, with citation to supporting factual evidence and medical literature, as deemed appropriate.

The orthopedic surgeon (or another orthopedist if deemed appropriate) should also examine the Veteran to assess the severity of his service-connected right shoulder disability.  (If, in the opinion of the examiner, a neurological or other consultation is deemed necessary, such should be arranged.)  The entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed, to specifically include testing for pain on both active and passive motion, and in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should have available for review a copy of the criteria in 38 C.F.R. § 4.71a, The Shoulder and Arm, and § 4.59, and the findings reported should be sufficiently detailed to allow for application of all criteria therein.  The examiner should note whether or not the findings are affected by such factors as pain, use, periods of exacerbation, etc., and opine regarding any additional degree of disability resulting from such factors.  The examiner should comment on the nature and degree of functional impairment that is due to the disability.  The examiner is also asked to identify (based on the record) whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case).  

To the extent possible, the examiner should distinguish between the symptoms (and related impairment) associated with the Veteran's service-connected right shoulder disability and any associated solely with a co-existing non-service-connected disability entity (such as carpal tunnel syndrome).

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate, to include comment on any credibility issues raised by the record (i.e., by conflicting reports of symptoms severity).

8.  The AOJ should then review the record, arrange for any further development suggested by additional evidence received (e.g., additional examination, if such is deemed necessary), and readjudicate all claims on appeal.  If any remain denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

